Exhibit 10.1

[g180351kei001.jpg]

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is by and between Vyyo Inc., a
Delaware corporation (the “Company”), and David Feldman (“Feldman”).

In connection with Feldman’s employment with the Company, the Company and
Feldman desire to enter into this Agreement according to the terms and
conditions set forth below.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.             Employment Duties.

a.             General.  The Company hereby agrees to employ Feldman, and
Feldman hereby agrees to accept employment with the Company, on the terms and
conditions set forth below, which employment shall be effective as of July 15,
2007 (the “Effective Date”).

b.             Company’s Duties.  The Company shall allow Feldman to, and
Feldman shall, perform responsibilities normally incident to the position of
Chief Technology Officer, commen­surate with his background, education,
experience and professional standing.  The Company shall provide Feldman with
such office equipment, supplies, customary services and cooperation suitable for
the performance of his duties.

c.             Feldman’s Duties.  Feldman shall devote such time as necessary to
fully perform his services as Chief Technology Officer and shall report directly
to the Company’s Chief Executive Officer. The parties acknowledge that Feldman
will perform his duties from the Company’s facility in Englewood, Colorado, and
shall be required to travel to the Company’s other facilities as the Company’s
business dictates.

2.             Term.     The initial term of this Agreement is two years (the
“Initial Term”).  There­after, this Agreement may be renewed by Feldman and the
Company on such terms as the parties may agree to in writing.  Absent written
notice of termination of this Agreement given by one party to the other party
not less than 30 days prior to the end of the Initial Term or any Renewal Term
(as defined below), this Agreement will be automatically renewed for a one-year
extension (each such extension a “Renewal Term” and the Initial Term together
with any and all Renewal Terms, the “Term”).  Notwithstanding the foregoing,
this Agreement is subject to earlier termination as provided herein.


--------------------------------------------------------------------------------


3.             Compensation.  Feldman shall be compensated as follows:

a.             Salary.  Feldman shall receive an annual salary of One Hundred
Seventy Thousand Dollars ($170,000).  The Company agrees to review the salary on
or before December 31, 2007, and thereafter at the end of each calendar year
during the Term based upon Feldman’s services and the financial results of the
Company, and to make such changes as may be determined appropriate in the sole
discretion of the Company’s Compensation Committee or Board of Directors. 
Feldman’s annual salary shall be payable on a semi-monthly basis, in accordance
with the Company’s usual payroll practices.

b.             Bonus Compensation. During each calendar year in the Initial
Term, Feldman may become eligible to receive an annual cash bonus up to an
aggregate of 50% of his then current salary based on performance objectives to
be agreed to by Feldman and the Company’s Chief Executive Officer.  The
performance objectives will be established each year as follows:  (i) for the
2007 calendar year, no later than 60 days following the Effective Date; and (ii)
for subsequent calendar years, no later than 60 days following the start of such
calendar years. Any bonus earned by Feldman in a particular calendar year will
be paid by the Company in the manner and time period agreed to by the parties. 
The bonus shall be prorated should Feldman’s employment terminate prior to a
full calendar year.

c.             Stock Options.  The Company’s management will recommend to the
Company’s Board of Directors or Compensation Committee that Feldman be granted a
stock option to purchase 100,000 shares of the Company’s capital stock at the
next regularly scheduled quarterly meeting.  If approved, the stock options
would be granted with an exercise price equal to fair market value of the
Company’s common stock on the date of grant and would be governed by the terms
of an option agreement setting forth the vesting schedule of such shares
(standard four year vesting:  25% vests on one year anniversary of the Effective
Date, with remaining equal monthly installments over the successive 36 months). 
If there is any conflict between this Agreement and the terms of the option
agreement, the terms of the option agreement will control.

d.             Paid Time-Off.  Feldman shall accrue paid time-off in accordance
with the terms of the Company’s paid time-off policy.  Feldman shall be
compensated at his usual rate of base compen­sation during any such paid
time-off.  Feldman shall be entitled to paid holi­days as generally given by the
Company and shall receive sick leave or disability leave in accordance with the
terms of the Company’s standard sick leave or disability leave policy.

e.             Benefits.  Feldman and his dependents shall be entitled to
participate in any group plans or programs maintained by the Company for any
employees relating to group health, disability, life insurance and other related
benefits as in effect from time to time subject to the terms and conditions of
such plans. Feldman shall also be entitled to director and officer insurance in
such amounts and coverage and such indemnification provisions as are afforded
other officers and directors of the Company.  The foregoing benefits shall be
paid by the Company.

f.              Expenses.  The Company shall reim­burse Feldman for his normal
and reasonable expenses incurred for travel, entertainment and similar items in
promoting and carrying out the Company’s business in accordance with the
Company’s general policy as

2


--------------------------------------------------------------------------------


adopted from time to time.  In addition, Feldman shall be reimbursed for the
reasonable costs associated with cellular telephone usage and shall be entitled
to reimbursement for such reasonable continuing professional education,
memberships and certifications as are deemed normal and appropriate for
executive officers as determined by the Company.  As a condition of payment or
reimbursement, Feldman agrees to provide the Company with copies of all
available invoices and receipts, and otherwise account to the Company in
sufficient detail to allow the Company to claim an income tax deduction for such
paid item, if such item is deductible.  Reimbursements shall be made on a
monthly or more frequent basis in accordance with the Company’s reimbursement
policies then in effect.

4.             Confidentiality and Competitive Activities.  Feldman agrees to
execute an the Company’s standard form of  employee proprietary information and
inventions agreement, which will include provisions related to confidentiality
of Company information, assignment of inventions, non-competition and
non-solicitation of customers and employees.

5.             Termination.

a.             Termination without Cause; Voluntary Termination.  The Company
may terminate this Agreement and Feldman’s employment hereunder without Cause
(as defined below) and with or without prior review or warning by providing 60
days prior written notice to Feldman.  Feldman may volun­tarily terminate his
employ­ment at any time upon 60 days’ prior written notice to the Company.

b.             Termination for Cause.  The Company may immedi­ately terminate
Feldman’s employment at any time for Cause.  Termination for Cause shall be
effective from the receipt of written notice thereof to Feldman­ specifying the
grounds for termination.  “Cause” shall be deemed to include:  (i) Feldman’s
willful misconduct, or failure to perform, his material duties provided that
Feldman is given written notice setting forth with reasonable specificity such
misconduct or failure and Feldman fails to correct such behavior within 30 days
following receipt of notice; (ii) Feldman’s conviction of a felony offense or
conviction for any unlawful act which would be materially detrimental to the
Company’s reputation, or a material act of dishonesty, moral turpitude, fraud,
embezzlement, misappropriation or financial dishonesty against the Company; or
(iii) Feldman’s breach of any material provision of this Agreement or breach of
his employee proprietary information agreement. The Company’s exercise of its
rights to terminate with Cause shall be without prejudice to any other remedies
it may be entitled at law, in equity or under this Agreement.

c.             Termination Upon Death or Disability.  This Agree­ment shall
automatically terminate upon Feldman’s death.  In addition, if any disability or
incapacity of Feldman to perform his duties as the result of any injury,
sickness, or physical, mental or emotional condition continues for a period of
30 days (excluding any accrued paid time-off) out of any 120 calendar day
period, the Company may terminate Feldman’s employ­ment upon written notice. 
Payment of salary to Feldman during any sick leave shall only be to the extent
that Feldman has accrued paid time-off.

6.             Severance Payment Upon Termination of Employment.  The severance
payment set forth below shall be in addition to any amounts owed to Feldman as
earned but

3


--------------------------------------------------------------------------------


unpaid wages through the date of termination and accrued but unused vacation
through the date of termination.

a.             Termination Without Cause.  If the Company terminates this
Agreement without Cause prior to the end of the Initial Term, the Company shall
pay Feldman a severance payment equal to six months of his annual salary
(without bonus), payable over such period in accordance with the Company’s usual
payroll practices.  For the avoidance of doubt, the six months of severance
provided for in this Section 6(a) shall include the 60 days of notice required
by Section 5(a) regarding termination without Cause.

b.             Execution of Release.  Feldman agrees that Feldman’s right to
receive any severance payment is conditioned on the prior execution by Feldman
of a binding general release (in such form as the Company may determine) of any
and all claims against the Company and any affiliates, and their respective
officers, directors, employees or other agents.

7.             Compensation Upon a Change of Control.

a.             Change of Control Termination.  Upon a Change of Control
Termination (as defined below), Feldman shall be entitled to the following
compensation:

(i)            Cash Payment.  In lieu of any severance payment described above
in Section 6, payment in cash of an amount equal to the sum of one times
Feldman’s then current annual salary as in effect for the calendar year in which
the Change of Control Termination occurs, payable in accordance with the
Company’s usual payroll practices.

(ii)           Stock Options.  Any stock options granted to Feldman that are
outstanding immediately prior to but are not vested as of the date of the Change
of Control Termination shall become 100% vested as of the date of the Change of
Control Termination.

(iii)          Benefits.  For a period of one year following Feldman’s date of
termination, the continuation of the same or comparable life, health,
disability, vision, hospitalization, dental and other insurance coverage
(including equivalent coverage for Feldman’s spouse and dependent children) as
Feldman was receiving immediately prior to the Change of Control.

b.             Offer of Employment with Successor.  If upon a Change of Control
Feldman is offered employment by the Company’s successor with responsibilities
substantially similar to that contemplated by this Agreement and Feldman does
not accept such offer, 33.3% of the stock options granted to Feldman that are
outstanding immediately prior to but are not vested as of the date of the Change
of Control shall become vested as of the date of the Change of Control.

c.             Employment with Successor.  If upon a Change of Control Feldman
accepts employment with the Company’s successor with responsibilities
substantially similar to that contemplated by this Agreement, 33.3% of the stock
options granted to Feldman that are outstanding immediately prior to but are not
vested as of the date of the Change of Control shall

4


--------------------------------------------------------------------------------


become vested as of the date of the Change of Control. If Feldman terminates his
employment for Good Reason (as defined below) with the Company’s successor on or
after the 6-month anniversary of commencement of such employment, all remaining
stock options granted to Feldman that are outstanding immediately prior to but
are not vested as of the date of his termination for Good Reason shall become
vested as of the date of such termination.

d.             For the purposes of this Section, “Change of Control” means the
occurrence of any of the following events:

(i)            any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the then outstanding shares of the
Company’s common stock or the total voting power represented by the Company’s
then outstanding voting securities (other than pursuant to a Business
Combination which is covered by clause (iii) below);

(ii)           the consummation of the sale or other disposition (including in
whole or in part through licensing arrangement(s)) of all or substantially all
of the Company’s assets, other than sales, other dispositions or licenses of
assets made to a parent or a wholly-owned subsidiary of the Company, or an
entity under common control with the Company;

(iii)          the consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Company or the
acquisition of assets or stock of another entity by the Company or any of its
subsidiaries, or a series of related such transactions (each, a “Business
Combination”), in each case unless following such Business Combination (A) the
voting securities of the Company outstanding immediately prior thereto continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any entity (a “Parent”) that, as a result
of such transaction, owns the Company or the surviving entity or all or
substantially all of the Company’s or surviving entity’s assets directly or
through one or more subsidiaries) at least 50% of the total voting power
represented by the Company’s voting securities or such surviving entity or
Parent outstanding immediately after such Business Combination; and (B) no
person (excluding any entity resulting from such Business Combination or a
Parent or any employee benefit plan (or related trust) of the Company or such
entity resulting from such Business Combination or Parent) beneficially owns,
directly or indirectly, 50% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination or
the total voting power of the then-outstanding voting securities of such entity,
except to the extent that the ownership in excess of 50% existed prior to the
Business Combination; or

(iv)          approval by the Company’s stockholders of a complete liquidation
or dissolution of the Company other than in the context of a transaction or
series of related transactions that would not constitute a Change of Control
under clause (iii) above.

e.             For the purposes of this Section, a “Change of Control
Termination” shall mean a termination of employment within one year following a
Change of Control where the Company or a party effecting a Change of Control of
the Company terminates Feldman’s

5


--------------------------------------------------------------------------------


employment without Cause, other than as the result of Feldman’s death or
disability.

f.              For the purposes of this Section, “Good Reason” shall exist if
Feldman terminates his employment within 60 days of the occurrence of any of the
following:  (i) a material adverse change in his position or title; or (ii) a
reduction in his base salary from that provided in this Agreement unless the
reduction affects all employees generally.

8.             Corporate Opportunities.

a.             Duty to Notify.  In the event that during the Term Feldman shall
become aware of any material and significant business opportunity directly
related to any of the Company’s significant businesses, Feldman shall promptly
notify the Company’s Board of Directors of such opportunity.  Feldman shall not
appropriate for himself or for any other person other than the Company, or any
affiliate of the Company, any such opportunity unless, as to any particular
opportunity, the Board of Directors fails to take appropriate action within 30
days.  Feldman’s duty to notify the Company and to refrain from appropriating
all such opportunities for 30 days shall neither be limited by, nor shall such
duty limit, the application of the general law of Colorado relating to the
fiduciary duties of an agent or employee.

b.             Failure to Notify.  In the event that Feldman fails to notify the
Company of, or so appropriates, any such opportunity without the express written
consent of the Company, Feldman shall be deemed to have violated the provisions
of this Section notwith­standing (i) the capacity in which Feldman shall have
acquired such opportunity; or (ii) the probable success in the Company’s hands
of such opportunity.

9.             Miscellaneous.

a.             Entire Agreement.  This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matters herein, and supersedes and replaces any prior agreements and
understandings, whether oral or written between them with respect to such
matters.  The provisions of this Agreement may be waived, altered, amended or
repealed in whole or in part only upon the written consent of both parties to
this Agreement.

b.             No Implied Waivers.  The failure of either party at any time to
require performance by the other party of any provision hereof shall not affect
in any way the right to require such per­form­ance at any time thereafter, nor
shall the waiver by either party of a breach of any provision hereof be taken or
held to be a waiver of any subsequent breach of the same provision or any other
provision.

c.             Personal Services.  It is understood that the services to be
performed by Feldman hereunder are personal in nature and the obligations to
perform such services and the conditions and covenants of this Agreement cannot
be assigned by Feldman.  This Agreement shall inure to the benefit of and bind
the successors and assigns of the Company.

d.             Severability.  If for any reason any provision of this Agreement
shall be determined to be invalid or inoperative, the validity and effect of the
other provisions hereof shall not be affected thereby.

6


--------------------------------------------------------------------------------


e.             Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado without regard to
conflict of law principles.

f.              Notices.  All notices, requests, demands, instruc­tions or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given upon delivery, if
delivered personally, or if given by prepaid telegram, or mailed first-class,
postage prepaid, registered or certified mail, return receipt requested, shall
be deemed to have been given 72 hours after such delivery, if addressed to the
other party at the addresses as set forth on the signature page below.  Either
party hereto may change the address to which such communications are to be
directed by giving written notice to the other party hereto of such change in
the manner above provided.

{remainder of page intentionally left blank}

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

VYYO INC.

 

DAVID FELDMAN

6625 The Corners Parkway, Suite 100

 

188 Inverness Drive West, Suite 140

Norcross, Georgia 30092

 

Englewood, Colorado 80112

 

 

 

 

 

 

By: 

/s/ Wayne H. Davis

 

 

/s/ David Feldman

 

 

Wayne H. Davis, Chief Executive Officer

 

(Signature)

 

 

 

 

 

 

Date: 6/29/07

 

Date: 6/29/07

 

**SIGNATURE PAGE TO EMPLOYMENT AGREEMENT**

8


--------------------------------------------------------------------------------